United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 03-3500
                                ___________

JacQaus L. Martin,                     *
                                       *
             Plaintiff-Appellant,      *
                                       *
      v.                               *   Appeal from the United States
                                       *   District Court for the
Scott Hayne; Layne Gissler; Mark       *   District of Nebraska.
Thompson; Scott Wayman; Unknown *
Officer Riech; Randy Crosby; Will      *
Curtis; Barry Lovke; Frank X. Hopkins, *    [UNPUBLISHED]
Michael Kenny,                         *
                                       *
             Defendants-Appellees.     *

                                ___________

                                No. 03-4000
                                ___________

JacQaus L. Martin,                    *
                                      *
            Plaintiff-Appellant,      *
                                      *
      v.                              *
                                      *
Frankie White, C.W.; Layne Gissler,   *
C.W.; Mikel I. Balderson, Cpl.; Larry *
Pankoke, Cpl.; Scott Hayne, Sgt.;     *
Mark Thompson, C.W.; Scott Wayman, *
Cpl.; Otha Lee Serrell; Michael       *
Kenny,                                *
                                        *
            Defendants-Appellees.       *

                                   ___________

                                   No. 04-2448
                                   ___________

JacQaus L. Martin,                      *
                                        *
            Plaintiff-Appellant,        *
                                        *
      v.                                *
                                        *
Scott E. Hayne; Matthew R. Zier;        *
Scott S. Wagman; Raymond J.             *
Edleman; David Boli; Ortha Lee          *
Serrell; Michael Kenny; Nebraska        *
Department of Correctional Services,    *
                                        *
            Defendants-Appellees.       *

                                   ___________

                            Submitted: July 22, 2004
                               Filed: July 29, 2004
                                ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       The above three appeals are consolidated in order to determine whether
Plaintiff is entitled to proceed in forma pauperis.



                                       -2-
       This appeal arises out of the Plaintiff’s Complaints that he was sexually
assaulted in the year 2000 by prison guards. Three different courts have denied
Plaintiff’s requests to proceed in forma pauperis. In case No. 04-2448, the district
court held that Plaintiff could not proceed in forma pauperis under Federal Rule of
Appellate Procedure 24(a)(3) because the appeal was not taken in good faith. As
pointed out by the district court, the Plaintiff’s appeal was not taken in good faith
because the Defendants’ summary judgment motion was pending before the district
court. We agree and therefore hold Plaintiff may not proceed in forma pauperis in
case No. 04-2448.

      In cases No. 03-3500 and 03-4000, the Plaintiff appeals, pro se, seeking to
proceed in forma pauperis. In both cases the district courts applied 28 U.S.C.
§ 1915(g), which prohibits the granting of in forma pauperis status to a prisoner who
has had three or more actions or appeals dismissed on the grounds that the actions or
appeals were frivolous, malicious, or failed to state a claim upon which relief may be
granted, unless the prisoner is under imminent danger of serious physical injury. In
both cases the district courts found that the Plaintiff did not satisfy § 1915(g). We
affirm the district courts’ orders in both instances. See 8th Cir. R. 47B.
                        ______________________________




                                         -3-